Citation Nr: 1538700	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  12-27 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a left shoulder disorder.

3. Entitlement to service connection for a heart disorder.

4. Entitlement to service connection for a stomach condition.

5. Entitlement to service connection for a traumatic brain injury (TBI).

6. Entitlement to service connection for a left eye disorder.

7. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1960 to June 1964.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO), and from an August 2012 rating decision of the Muskogee, Oklahoma RO.  The Veteran's claims file is in the jurisdiction of the Muskogee, Oklahoma RO.

The December 2011 rating decision denied, in pertinent part, service connection for a TBI, left shoulder disorder, and left eye disorder.  The August 2011 rating decision denied service connection for bilateral hearing loss, a heart disorder, a stomach condition, and PTSD.

In March 2013, a hearing was held before a Decision Review Officer (DRO) at the RO.  In September 2013, an informal conference was held before a DRO at the RO.  In June 2015, a Travel Board hearing was held before the undersigned.  Transcripts of the March 2013 DRO hearing and June 2015 Travel Board hearing are associated with the Veteran's claims file, and a report of the September 2013 informal conference is also of record.  

Additional evidence was submitted with a waiver of initial Agency of Jurisdiction (AOJ) consideration at the June 2015 Travel Board hearing.  See 38 C.F.R. § 20.1304 (2015).

As an initial matter, the Board notes that the Veteran's claim for a psychiatric disorder was developed and adjudicated as a claim for service connection for PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The record shows that at the time of the Veteran's informal claim in October 2010, he requested consideration for "mental issues to include anxiety and or PTSD, non combative."  Accordingly, the Board has recharacterized the issue on appeal in order to contemplate the Veteran's assertions.  

Also regarding the Veteran's claim for an acquired psychiatric disorder, the record reflects that in May 2013, the RO issued a statement of the case (SOC) addressing this issue along with his claims for a stomach condition and heart disorder.  The Veteran then perfected his appeal in all three matters by submitting a VA Form 9, substantive appeal, that was received in June 2013.  

In November 2013, the RO issued another SOC to address the Veteran's claim for bilateral hearing loss, which had been inadvertently omitted from the May 2013 SOC.  The Veteran responded in December 2012 with two different VA Form 9s.  In one VA Form 9, received on December 9, 2012, the Veteran checked the box, "I have read the statement of the case and any supplemental statement of the case I received.  I am only appealing these issues," and hand wrote, "bilateral hearing loss" and "stomach condition."  In the second VA Form 9, received on December 10, 2012, the Veteran did not check either of the boxes to indicate which issues he wanted to appeal to the Board, but simply hand wrote, "bilateral hearing loss" and "stomach condition" on the form.
In December 2013, the RO sent the Veteran a letter regarding his notice of disagreement for bilateral hearing loss, PTSD, a stomach condition, and a heart disorder, and stated:

On December 9, 2013, we received a [substantive appeal] from you stating that you are only appealing the issues of bilateral hearing loss and stomach condition.  We have withdrawn your appeal for [PTSD] and stomach condition [sic] effective December 9, 2013, in accordance with this request; therefore, no further action will be taken with these issues.  

If this information is incorrect, please let us know immediately.

[The Board notes parenthetically that it is likely the RO intended to withdraw the appeal for a heart disorder and that the stomach condition was a typographical error.]

Although the Veteran did not respond to the RO's December 2013 letter, he provided testimony regarding his claims for an acquired psychiatric disorder and heart disorder at the June 2015 Travel Board hearing, indicating his desire to pursue an appeal as to these claims.  In light of the lack of clarity regarding the withdrawal of his claims for an acquired psychiatric disorder and a heart disorder, as well as the June 2015 Travel Board hearing which provided him with the expectation that he had an appeal pending for these claims, the Board waives any jurisdictional issues as to these matters.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

The issues of entitlement to service connection for a left shoulder disorder; a heart disorder; a stomach condition; a TBI; a left eye disorder; and an acquired psychiatric disorder, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  




FINDING OF FACT

A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to an event, injury, or disease in service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, as the Veteran was advised of VA's duties to notify and assist in the development of his claim for service connection for bilateral hearing loss prior to its initial adjudication.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In particular, October 2010, November 2010, February 2011, and January 2012 letters explained the evidence necessary to substantiate the Veteran's claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The October 2010, November 2010, and January 2012 letters also informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs), service personnel records, and pertinent postservice treatment records have been secured and associated with the claims file.  His statements in support of the claims are also of record.  After a careful review of such statements, the Board has concluded that no available, pertinent evidence has been identified that remains outstanding.

Also, the Veteran was afforded authorized audiological examinations in January 2011, March 2012, and October 2013.  On January 2011 authorized audiological evaluation, the examiner stated that hearing loss could not be determined due to the Veteran's poor reliability and consistency.  She also declined to provide a medical opinion for the same reason.  As a result, the Veteran was provided subsequent VA audiological evaluations in March 2012 and October 2013.  The Board finds these examinations to be adequate because they were conducted in accordance with the requirements outlined in 38 C.F.R. § 4.85(a), for evaluating hearing impairment for VA purposes.  Notably, neither the Veteran nor his representative has asserted that the March 2012 and October 2013 VA examinations were inadequate.

Finally, the Veteran was provided an opportunity to set forth his contentions during a June 2015 hearing before the undersigned.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The transcript reflects that at the June 2015 Travel Board hearing, the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the Veteran's claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.102(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Veteran has not identified any pertinent evidence that remains outstanding. Accordingly, VA's duty to assist is met and the Board will address the merits of the claims.

II. Legal Criteria, Factual Background, and Analysis

The Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) .  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system (to include SNHL), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.  Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's DD 214 reflects he served as a rifleman in the U.S. Marine Corps.  He has also been awarded service connection for tinnitus based upon this military occupational specialty.  It is therefore likely, and not in dispute, that he was exposed to noise trauma in service.  The next threshold matter that must be addressed is whether the Veteran has a diagnosis of hearing loss.

According to VA audiological evaluations conducted in March 2012 and October 2013, the Veteran has a hearing loss disability by VA standards in both his right and left ears.  Specifically, in March 2012, a VA audiological evaluation revealed the following puretone thresholds, in decibels:



HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
30
40
LEFT
25
35
40
45
55

Speech audiometry revealed speech recognition ability of 84 percent in each ear.  

On VA audiological evaluation in October 2013, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
35
50
LEFT
35
40
40
45
55

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 88 in the left ear.

As the foregoing evidence shows that the Veteran's hearing loss levels met the requirements of 38 C.F.R. § 3.385, each time he was afforded a VA audiological evaluation, he fulfills the current disability element for service connection.  What remains to be shown then, to establish service connection for bilateral hearing loss, is that the Veteran's disability is related to his service, to include as due to his exposure to noise trauma therein.

In various statements, the Veteran has stated that his hearing loss had its onset in service.  At the June 2015 Travel Board hearing, he testified specifically that his hearing loss preceded his postservice employment at the Edison Company and indicated that it had been present since at least 1963, when he married his wife, as he recalled her complaining about him always talking loudly and not being able to hear properly.  A disorder may be service connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service, or if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A veteran is also competent to testify regarding facts or circumstances that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  However, findings of competency and credibility are two distinct matters, and after a careful review of the evidence, the Board finds that while the Veteran is competent to testify as to observable symptoms, like hearing loss, his statements that he has had hearing loss ever since service are not credible.

Significantly, the Veteran's service treatment records are silent for any complaints, findings, treatment, or diagnosis related to hearing loss.  A June 1964 service separation report of medical examination shows that a clinical evaluation of the Veteran's ears was normal; spoken and whispered voice testing were 15/15; and a hearing loss profile of "H1" was assigned.  [In Odiorne v. Principi, 3 Vet. App. 456, 457 (1992), the Court observed that the "PULHES" profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric.]

At the June 2015 Travel Board hearing, the Veteran testified that he did not complain of or seek medical treatment for his hearing loss in service because he did not want to appear as a complainer.  He stated the first time he saw a healthcare professional for his hearing loss was when he gained employment with the Edison Company in September 1968, and they provided him with a physical examination.  The Veteran testified that he almost did not get the job because his hearing loss "was not the greatest," and that he was "having hearing loss then."  However, a review of the treatment records submitted by the Veteran from his employment through the Edison Company show that in September 1968, an audiogram was conducted and the Veteran's hearing was within normal limits in both ears.  He also denied having hearing impairment in a medical history report executed at that time.  In September 1969, he again completed a medical history report in which he denied hearing impairment.  Hearing loss was not shown until July 1996, when a medical examination was conducted and the following puretone thresholds, in decibels, were reported:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
20
n/a
n/a
LEFT
25
40
20
n/a
n/a

Further, the Board notes that the Veteran has not been consistent in reporting his postservice exposure to noise trauma.  Specifically, at the January 2011 authorized audiological evaluation, he reported working in sub stations for 30 years after service with hearing protection and noted that he had been part of a hearing conservation program.  He also reported hunting and doing recreational shooting with hearing protection, and admitted to using power tools, motorcycles, and other loud recreational equipment with hearing protection used.  However, at the March 2012 VA audiological evaluation, he denied being exposed to loud noises in his postservice employment and denied recreational noise exposure.

In light of the foregoing, the Board finds the Veteran's statements that his bilateral hearing loss disability had its onset in service not credible; therefore, service connection for bilateral hearing loss on the basis that such disability became manifest in service and persisted since, is not warranted.  As there is no competent and credible evidence that SNHL was manifested in the first postservice year, there is also no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumptions (for SNHL as an organic disease of the nervous system).

Regarding whether the Veteran's bilateral hearing loss is otherwise related to his service, to include his conceded exposure to noise trauma therein, the record includes both medical evidence that potentially supports the Veteran's claim and medical evidence that is against the claim.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence that potentially supports the Veteran's claim consists of an October 2012 report from Dr. R.D.O., wherein he opined that the Veteran's hearing loss was "very likely . . . from weapons training while in the military," and that it was "at least as likely a cause of that noise exposure as it would be to some other event."  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008), the Court held that when evaluating the probative value of a medical opinion, the relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Here, although the Veteran stated in December 2013, that his physician did have access to his military records and reviewed them prior to rendering the aforementioned medical opinion, Dr. R.D.O.'s report and the opinion itself do not reflect that he considered the full extent of the Veteran's medical history, to include his normal audiogram in September 1968 and explicit denials of hearing impairment in September 1968 and September 1969.  Furthermore, his opinion appears to be based solely on the Veteran's report of exposure to noise in service without consideration of his postservice exposure to noise.  Therefore, the Board finds Dr. R.D.O.'s opinion to be based on an incomplete history and without probative value.  

The evidence weighing against the Veteran's claim consists of the March 2012 and October 2013 VA examination reports wherein the VA examiners reviewed the entire claims, including the various medical opinions already of record, and opined that the Veteran's bilateral hearing loss was not at least as likely as not related to his service, to include his exposure to noise trauma therein.  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Here, the Board places greater weight on the October 2013 VA examiner's opinion as it was provided by an audiologist (who by virtue of training and experience is eminently qualified to offer this opinion); contains a complete description of the hearing loss disability; includes rationale for the opinions provided; and reflects familiarity with the clinical data and the Veteran's complete medical history.  In particular, the October 2013 VA examiner explained the rationale for her opinion by noting that in addition to not complaining of or being treated for hearing loss in service, the Veteran's records were also devoid of any hearing complaints for many years following his separation from service.  The examiner stated that according to the Institute of Medicine Report on noise exposure in the military, noise-induced hearing loss occurs immediately and does not have a delayed onset.  The examiner also noted that the Veteran had a long civilian work history around environments potentially hazardous for occupational noise, and also admitted to a history of recreational noise exposure.  The examiner further observed that the Veteran's current evaluation revealed an audiometric pattern that was suggestive of age-related hearing loss and not primarily suggestive of acoustic trauma.

Regarding the favorable nexus opinion from Dr. R.D.O., the October 2013 VA examiner noted that the audiometric testing completed by that physician revealed significantly more hearing loss with poor word recognition scores.  She stated the reason for the "marked departure in audiometric testing completed in [his] office and today's test results," was "unclear," but noted that the Veteran had a "history of providing test results with poor reliability (as noted in [the January 2011 authorized VA audiological evaluation report]) and did not have any difficulty communicating" during the October 2013 VA examination.  Therefore, it was her recommendation that the test results from Dr. R.D.O.'s office be "interpreted with caution."

The October 2013 VA examiner's opinion is supported by the March 2012 VA examiner who also noted that the Veteran's hearing was within normal limits at separation from service.  The Board acknowledges that when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  However, it is emphasized that this is not the sole basis for the VA examiners' unfavorable opinions.  Rather, as discussed, the October 2013 VA examiner cited to medical literature to support her opinion and explained that the Veteran's current audiometric patterns are not suggestive of acoustic trauma, but are suggestive of age-related hearing loss.  Dr. R.D.O. did not discuss either of those factors in rendering his favorable medical opinion.

As for the statements from the Veteran relating his bilateral hearing loss to his noise trauma in service, while he may be competent to testify as to the symptoms he experiences (such as hearing loss), it is beyond his competence as a layperson to opine that his bilateral hearing loss disability is related to his noise trauma in service.  The Veteran lacks the training to opine whether a hearing loss disability may (in the absence of credible evidence of continuity, as here) be related to remote noise trauma in service; this is a question that is medical in nature and may not be resolved by mere lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

In light of the foregoing, the preponderance of the evidence is against a finding of a nexus between the Veteran's bilateral hearing loss disability and his service, to include his exposure to noise trauma therein.  Accordingly, the appeal seeking service connection for bilateral hearing loss must be denied.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court indicated there was a four-part test to determine whether an examination was necessary under 38 C.F.R. § 3.159(c)(4).  Id. at 81.  Under this test, VA will provide a medical examination or obtain a medical opinion where there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  Id.; see also 38 C.F.R. § 3.159(c)(4).  

The Veteran has not been afforded a VA examination in his claims seeking service connection for a left shoulder disorder, a heart disorder, a stomach condition, a TBI, a left eye disorder, or an acquired psychiatric disorder.  However, for the reasons explained below, the Board finds that an examination is warranted in each of these matters prior to appellate review.  

Left shoulder disorder and Heart disorder

The Veteran asserts he has a left shoulder disorder as a result of having to carry heavy rifles and from having to fire his rifles from the left shoulder in service.  In various statements, including at the June 2015 Travel Board hearing, the Veteran testified that his left shoulder symptoms had their onset in service and have continued since.  

The Veteran also asserted at the June 2015 Travel Board hearing that he experienced chest pain in service, while serving in Japan.  Specifically, he recounted an incident when they were performing marching exercises at Mt. Fuji and, after climbing down the mountain, he experienced such intense chest pain that he sought medical attention from a physician who told him he had an enlarged heart.  The Veteran testified that ever since that time, he has been on medications for hypertension and high cholesterol, and to regulate his heart.

In light of these allegations, the Board finds that an examination is necessary to determine whether the Veteran's has a current left shoulder disorder and/or heart disorder that is etiologically related to his service.

Also with respect to the left shoulder, the Board notes that in March 2013, the Veteran submitted a medical opinion from his private physician regarding this disorder.  The Veteran's claim for a left shoulder disorder was last adjudicated by the RO in a September 2012 SOC.  Subsequent adjudications by the RO in May 2013 and November 2013 SOCs, and in December 2013 and March 2014 supplemental SOCs (SSOCs) did not address the left shoulder.  

Under 38 C.F.R. § 19.37, evidence received by the AOJ prior to transfer of records to the Board after an appeal has been initiated (including evidence after certification has been completed) will be referred to the appropriate rating or authorization activity for review and disposition, while additional evidence received after the record has been transferred to the Board for appellate consideration will be forwarded to the Board if it has bearing on the appellate issues.  The Board will then determine, in accordance with 38 C.F.R. § 20.1304(c), what action is required with respect to the additional evidence.

As it does not appear the RO ever considered the March 2013 private medical opinion concerning the Veteran's left shoulder disorder, due process requires that this evidence be returned to the AOJ for their review and disposition.  38 C.F.R. § 19.37.

Stomach condition 

The Veteran's service treatment records show that from December 1962 to February 1963, he underwent malaria chemoprophylaxis and was prescribed Chloroquine and Primaquine.  It his contention that these prescribed drugs caused him to suffer stomach troubles both in service and subsequent to service.  

At the June 2015 Travel Board hearing, the Veteran and his representative submitted two articles that they obtained online through the U.S. National Library of Medicine regarding the medications he was prescribed in service.  These articles state that the potential side effects from Primaquine include, but are not limited to, nausea, vomiting, heartburn, and abdominal cramps.  The side effects from Chloroquine include, but are not limited to: diarrhea, upset stomach, and stomach pain.

In light of the foregoing information, the Board finds that a VA examination for a medical opinion is warranted to determine whether the Veteran has a current stomach disorder that is etiologically related to his service, and to the anti-malarial medication he was prescribed therein.

TBI and Left eye disorder

The Veteran asserts he suffered a TBI and has a resulting left eye disorder from an incident in service wherein he was hit in the head during boot camp.  At the June 2015 Travel Board hearing, he testified that he blacked out after getting hit in the head and woke up in the barracks, after which he was placed on light duty for several days due to lingering dizziness and occasional blurred vision.

The Veteran's service treatment records are silent for any treatment related to a head injury, dizziness, or blurred vision.  However, it is his contention that he also suffered an injury to the nose during this same incident, and his service treatment records do show that in 1961, he was treated for a right septal spur.  Significantly, the record shows that the Veteran separately claimed service connection for a nose condition and was afforded a VA examination in August 2013 in conjunction with that claim.  After reviewing the various in-service and postservice treatment records related to the Veteran's nose, it was the examiner's opinion that the Veteran injured his nose during boot camp, leading to a deviated septum and difficulties with breathing.  The examiner further opined that the Veteran continued to have difficulty breathing through the nose and had multiple sinusitis as residuals of his nose injury and the surgical treatment he had undergone to treat his nose injury.  On the basis of this medical opinion, in an August 2013 rating decision, the RO awarded service connection for sinusitis and for a deviated nasal septum status-post septoplasty.

As the injury to the nose during boot camp has been conceded, the Board finds no reason to question the Veteran's account that he was hit in the head during boot camp, since this is the same incident that resulted in a nose injury.  What remains to be determined, however, is whether the Veteran has any residuals from the head injury, such as a TBI or left eye disorder.  As a medical opinion is needed to make this determination, these matters are being remanded for a VA examination.

Acquired psychiatric disorder

The Veteran asserts he has an acquired psychiatric disorder as a result of his military service.  He concedes that he has not sought treatment for a psychiatric disorder nor has he been given a psychiatric diagnosis by any healthcare professional.  However, he reports having depressive and anxious thoughts about his past experiences in the military as well as sleep disturbances at night.

The Veteran's claim has thus far been developed and adjudicated as one for PTSD.  In multiple statements, including at the March 2013 DRO hearing, the Veteran testified that he witnessed a fellow Marine recruit passing out during drill exercises, followed by a drill sergeant kicking the recruit in the back.  At the time, the drill sergeant thought the recruit was acting out and faking his illness, however, after the recruit died, it was revealed he had suffered from an epileptic seizure.  The drill sergeant was then court martialed over this incident, and the Veteran was called to testify at those proceedings.  

The RO undertook efforts to verify the Veteran's reported stressor; however, with limited information, the service department was unable to produce any records related to this incident.  Accordingly, the Veteran's claim for PTSD was denied based on the lack of a verified stressor and the lack of a diagnosed psychiatric disability.

However, as was noted in the Introduction, the Veteran's psychiatric claim is not for PTSD alone.  At the June 2015 Travel Board hearing, the Veteran appeared to indicate that the psychiatric symptoms he currently endorsed were related to the general stresses of military active duty service.  He has also in past statements related his current psychiatric symptoms to the previously discussed head injury that he sustained in service during boot camp.  As the Veteran is capable of testifying as to symptoms he experiences, such as depression, anxiety, and sleep disturbances, the Board finds that a medical examination is necessary to determine whether he has a psychiatric disorder that is etiologically related to his service.

Accordingly, the case is REMANDED for the following actions:

1. 	Arrange for the Veteran to be afforded an examination by an appropriate examiner to determine the nature and likely etiology of any currently diagnosed left shoulder disorder, heart disorder, stomach condition, TBI, and left eye disorder.  The Veteran's claims file (to include this decision) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following: 

(a) What is (are) the diagnosis(es) for the Veteran's current left shoulder disorder, heart disorder, stomach condition, TBI, and left eye disorder, if any?

(b) For each left shoulder disability diagnosed, please provide an opinion as to whether such is, at least as likely as not (50 percent or better probability), related to the Veteran's service, to include his carrying of heavy rifles and shooting rifles from the left shoulder in service.  In so opining, the examiner must consider and discuss the March 2013 opinion from Dr. Z.U. 

(c) For each heart disability diagnosed, please provide an opinion as to whether such is, at least as likely as not (50 percent or better probability), related to the Veteran's service.

(d) For each stomach disability diagnosed, please provide an opinion as to whether such is, at least as likely as not (50 percent or better probability), related to the Veteran's service, to include his course of malaria chemoprophylaxis therein.

(e) If it is determined that the Veteran has a TBI, please provide an opinion as to whether such is, at least as likely as not (50 percent or better probability), related to his service, to include the injury he sustained to the head during boot camp.

(f) For each left eye disability diagnosed, please provide an opinion as to whether such is, at least as likely as not (50 percent or better probability), related to the Veteran's service, to include the injury he sustained to the head during boot camp.

The examiner should cite to the medical and lay evidence of record and explain the rationale for all opinions given.  The examiner should also discuss any relevant medical opinions already of record.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

2. 	Arrange for the Veteran to be afforded an examination by a psychiatrist or psychologist to determine the nature and likely etiology of any acquired psychiatric disorder.  The Veteran's claims file (to include this decision) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following:

(a) What is (are) the diagnosis(es) for the Veteran's current psychiatric disability(ies), if any?

(b) For each psychiatric disability diagnosed, please provide an opinion as to whether such is, at least as likely as not (50 percent or better probability), related to the Veteran's service.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

3. 	After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims file must be reviewed (to specifically include an initial review of the March 2013 private medical opinion regarding the Veteran's left shoulder) and his claims readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided an SSOC.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


